 
 
I 
111th CONGRESS
1st Session
H. R. 1564 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2009 
Ms. Eddie Bernice Johnson of Texas introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To designate the headquarters building of the Embassy of the United States in Addis Ababa, Ethiopia, as the Mickey Leland United States Embassy Building. 
 
 
1.DesignationThe headquarters building of the Embassy of the United States in Addis Ababa, Ethiopia, shall be known and designated as the Mickey Leland United States Embassy Building.
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the headquarters building referred to in section 1 shall be deemed to be a reference to the Mickey Leland United States Embassy Building. 
 
